DETAILED ACTION
This action is responsive to the filing of 11/12/2021. Claims 1-18 are pending and have been considered below.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Allowable Subject Matter
Claims 3-4, 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the three ‘means for’ in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “unnatural” in claims 1-18 is a relative term which renders the claim indefinite. The term “unnatural” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term “natural” in claims 2, 8, 11, 17 is a relative term which renders the claim indefinite. The term “natural” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Inomata (JP6212666; JP20170039318 priority: 2017-03-02.)

Claim 1, 9, 10, 18: Inomata discloses a data replacement apparatus comprising: 
an acquisition unit (Fig. 2: 120, control device, a computer, acquires position information from sensors; par. 43)  that acquires first control data having a value (par. 38, state of HMD as being mounted or non-mounted; Further, when the user U wears the HMD 110 (when the state of the HMD 110 changes from the non-wearing state to the wearing state), the mounting sensor 115 generates event information and then transfers the event information to the control device 120) based on an actual position of a user's head (par. 95-98, actual tilt position of the HMD; par. 41, positions from the position sensor 130 that detect information regarding the position of HMD; position of being on user’s head, or not) and an actual position of a user's hand (Fig. 2; par. 41-43, 320L / 320R controllers operated by right / left hands, and provide their position; the movement of the avatar’s hand displayed in the virtual space can be accurately associated with the movement of the external controller 320 in the real space); 
a determination unit that determines whether or not an avatar of the user would assume an unnatural position when the avatar is controlled according to the first control data (par. 97, when the control unit determines that the pitch angle of the HMD 110 is larger than the predetermined angle; par. 96, while the user A is wearing HMD 110, it is assumed that the inclination of the HMD 110 does not become larger than the predetermined inclination); and 
a replacement unit that replaces the first control data with second control data (par. 43, set of data, maintained and updated by the control device 120 as the devices are moved), thereby causing the avatar to be controlled according to the second control data when it is determined that the avatar of the user would assume the unnatural position (par. 95-98, updating the state of HMD as being mounted or non-mounted is construed as a ‘replacement’ of one set of control data with another, updated version.)

Claim 2, 11: Inomata discloses the data replacement apparatus according to claim 1, wherein the second control data comprises artificial position information which causes the avatar of the user to retain a natural position when the avatar is controlled according to the second control data (par. 43, set of data, maintained and updated by the control device 120 as the devices are moved; par. 91-98, updating the tilt angle of the HMD is construed as a ‘replacement’ of one set of control data with another, updated version; tilt angles are ‘artificial’ as they are mathematical constructs.)

Claim 5, 14: Inomata discloses the data replacement apparatus according to claim 1, wherein the actual position of the user's head is tracked by a camera observing a first device which is mountable to the user's head (par. 37, The face camera 113 is configured to acquire an image (in particular, a moving image) in which eyes (left eye and right eye) of the user U and eyebrows (left eyebrow and right eyebrow) are displayed in a state where the HMD 110 is attached to the user U Has been done.)

Claim 6, 15: Inomata discloses the data replacement apparatus according to claim 5, wherein the camera is attached to a base station which is separate from the first device (par. 41, The position sensor 130 is constituted by, for example, a position tracking camera, and is configured to detect the position of the HMD 110 and the external controller 320; Fig. 2.)

Claim 7, 16: Inomata discloses the data replacement apparatus according to claim 1, wherein the actual position of the user's head is measured according to a first device which is mountable to the user's head (par. 38, state of HMD as being mounted or non-mounted; Further, when the user U wears the HMD 110 (when the state of the HMD 110 changes from the non-wearing state to the wearing state), the mounting sensor 115 generates event information and then transfers the event information to the control device 120) and the actual position of the user's hand is measured according to a second device which is graspable by the user's hand (Fig. 2; par. 41-43, 320L / 320R controllers operated by right / left hands while wearing the HMD.)

Claim 8, 17: Inomata discloses the data replacement apparatus according to claim 7, wherein the unnatural position is one in which the first device is no longer mounted on the user's head (par. 38, state of HMD as being mounted or non-mounted; Further, when the user U wears the HMD 110 (when the state of the HMD 110 changes from the non-wearing state to the wearing state), the mounting sensor 115 generates event information and then transfers the event information to the control device 120) and/or one in which the second device is no longer grasped by the user's hand.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY BELOUSOV whose telephone number is (571) 270-1695 and Andrew.belousov@uspto.gov email.  The examiner can normally be reached on Mon-Fri EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam M. Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrey Belousov/
Primary Examiner
Art Unit 2145
7/1/2022